DENY; and Opinion Filed May 6, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00480-CV

            IN RE PETRONA DEL CARMEN VALENCIA-DE RIVAS, Relator

                  Original Proceeding from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-10235

                              MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Nowell
                                   Opinion by Justice Molberg
       In this original proceeding, relator complains of the trial court’s order denying relator’s

motion to disqualify the real party in interest Guadalupe Vielma Ramirez’s trial counsel.

“Mandamus is available where a motion to disqualify is inappropriately denied as there is no

adequate remedy on appeal.” In re Turner, 542 S.W.3d 553, 555 (Tex. 2017) (quoting In re

Columbia Valley Healthcare Sys., L.P., 320 S.W.3d 819, 824 n.2 (Tex. 2010) (orig. proceeding)).

We review a trial court’s refusal to disqualify a law firm under an abuse of discretion standard. Id.

       Based on the record before us, we conclude relator has not shown that the trial court abused

its discretion. Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P.
52.8(a) (the court must deny the petition if the court determines relator is not entitled to the relief

sought).




                                                    /Ken Molberg/
                                                    KEN MOLBERG
                                                    JUSTICE


190480F.P05




                                                 –2–